Case 1:20-cv-01020-JPH-MJD Document 4 Filed 07/10/20 Page 1 of 2 PageID #: 32




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

PETER BROWN,                                      )
                                                  )
                            Plaintiff,            )
                                                  )
                      v.                          )   No. 1:20-cv-01020-JPH-MJD
                                                  )
STATE OF INDIANA,                                 )
FISCHER Sgt. of IMPD,                             )
                                                  )
                            Defendants.           )

                                           ORDER

                       I.      Granting in forma pauperis status

       Mr. Brown's motion to proceed in forma pauperis, dkt. [2], is GRANTED.

See 28 U.S.C. § 1915(a). While in forma pauperis status allows Mr. Brown to

proceed without prepaying the filing fee, he remains liable for the full fees.

Ross v. Roman Catholic Archdiocese of Chi., 748 F. App'x 64, 65 (7th Cir. Jan.

15, 2019) ("Under 28 U.S.C. § 1915(a), a district court may allow a litigant to

proceed 'without prepayment of fees,' . . . but not without ever paying fees.").

No payment is due at this time.

                                   II.   Directing Service

       All claims against the State of Indiana must be dismissed. 1 Indiana is

subject to dismissal in this matter because "a State cannot be sued directly in

its own name regardless of the relief sought," absent consent or permissible



1 The Court may dismiss claims within a complaint that fail to state a claim upon which relief
may be granted. Rowe v. Shake, 196 F.3d 778, 783 (7th Cir. 1999). The Court does not address
the viability of the other claims asserted in the complaint.

                                              1
Case 1:20-cv-01020-JPH-MJD Document 4 Filed 07/10/20 Page 2 of 2 PageID #: 33




congressional abrogation pursuant to the Eleventh Amendment to the U.S.

Constitution. Kentucky v. Graham, 473 U.S. 159, 167 n.14 (1985); Sebesta v.

Davis, 878 F.3d 226, 231 (7th Cir. 2017) ("states are not among the 'persons'

covered by" § 1983). There is no exception to the state of Indiana's Eleventh

Amendment immunity discernible in the Complaint. Ameritech Corp. v.

McCann, 297 F.3d 582, 585 (7th Cir. 2002) (setting forth limited exceptions to

a state's sovereign immunity under the Eleventh Amendment). As a result, all

claims against the state of Indiana are dismissed. The clerk is directed to

remove the State of Indiana from the docket.

      The clerk is directed under Federal Rule of Civil Procedure 4(c)(3) to

issue process to Defendant Sergeant Fischer in the manner specified by Rule

4(d). Process shall consist of the complaint, dkt. 1, applicable forms (Notice of

Lawsuit and Request for Waiver of Service of Summons and Waiver of Service

of Summons), and this Order.

SO ORDERED.

Date: 7/10/2020




Distribution:

PETER BROWN
P.O. Box 881442
Indianapolis, IN 49208

Sergeant Fischer
50 N. Alabama Street
Indianapolis, IN 46204



                                        2
